Deny and Opinion Filed July 17, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00815-CV

    IN RE KEITH COLEMAN AND CEDAR CANYON RANCH & VENUE, Relators

                  Original Proceeding Appeal from the Probate Court No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. PR-13-00345-2

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Bridges, and Justice Brown
                                   Opinion by Justice Bridges
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to “dismiss without prejudice any and all orders and judgment” in this case and “issue an

order dismissing without prejudice” the motion for summary judgment filed by real party in

interest. Relators contend that the actions of the trial court were void. Mandamus relief is

available if a trial court clearly abused its discretion by rendering a void order. In re Sw. Bell

Tel. Co., 35 S.W.3d 602, 605 (Tex. 2000) (orig. proceeding). Relators have not demonstrated

that the trial court’s orders were void. We deny the petition.




150815F.P05                                         /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE